DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This corrected notice of allowability is made in order to cancel the examiner’s amendment that was made in the Notice of Allowance dated 03/15/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:  
Please delete the examiner’s amendment to the specification in the Notice of Allowance dated 03/15/2022 and keep the originally filed specification unamended.  

Allowable Subject Matter
Claims 7, 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art on record by Tagawa et al. (US 2010/0093568) teaches working fluids comprising refrigerant and oil, wherein the aniline point of the oil is governed by a kinematic viscosity equation such that when Kv100 is 1.5 cSt at minimum, the aniline point is 103C at minimum below which .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771